Name: Commission Regulation (EC) No 2288/97 of 18 November 1997 laying down marketing standards for garlic
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  marketing
 Date Published: nan

 Avis juridique important|31997R2288Commission Regulation (EC) No 2288/97 of 18 November 1997 laying down marketing standards for garlic Official Journal L 315 , 19/11/1997 P. 0003 - 0006COMMISSION REGULATION (EC) No 2288/97 of 18 November 1997 laying down marketing standards for garlicTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Article 2 (2) thereof,Whereas garlic is listed in Annex I to Regulation (EC) No 2200/96 as one of the products for which standards must be adopted; whereas Council Regulation No 10/65/EEC of 26 January 1965 laying down common quality standards for garlic (2), as last amended by Commission Regulation (EC) No 888/97 (3), has been amended numerous times and is no longer legally clear;Whereas the rules concerned should be redrafted and Regulation No 10/65/EEC repealed; whereas, for the sake of transparency on the world market, account should be taken of the standards recommended for garlic by the United Nations Economic Commission for Europe;Whereas, to facilitate trade in garlic, the Community standards of the presentation of the product should be simplified to make them less restrictive than the international standards recommended by the United Nations Economic Commission for Europe;Whereas the application of the standards should eliminate poor quality products from the market, direct garlic production to meet consumer requirements and facilitate trade on the basis of fair competition, so helping to improve profitability;Whereas the standards are applicable at all marketing stages; whereas transportation over large distances, storage for a certain period and the handling which the product undergoes may result in some deterioration owing to the product's biological development and perishability; whereas account must be taken of such deterioration when the standards are applied at the marketing stages following dispatch; whereas, since products in the 'Extra` Class must be sorted and packed with special care, allowance should be made only for some loss of freshness and turgidity;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 1. The marketing standards for garlic falling within CN code 0703 20 00 shall be as set out in the Annex hereto.2. The standards shall apply at all marketing stages in accordance with the conditions laid down in Regulation (EC) No 2200/96.At the stages following dispatch, however, the product may show, as against the standards:- a slight loss of freshness and turgidity,- slight deterioration in the case of garlic in classes other than 'Extra`, owing to its development and perishability.Article 2 Regulation No 10/65/EEC is hereby repealed.Article 3 This Regulation shall enter into force on 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 1.(2) OJ 19, 5. 2. 1965, p. 246/65.(3) OJ L 126, 17. 5. 1997, p. 11.ANNEX STANDARD FOR GARLIC I. DEFINITION OF PRODUCE This standard applies to garlic of varieties (cultivars) grown from Allium sativum L. to be supplied fresh (1), semi-dry (2) or dry (3) to the consumer, green garlic with full leaves and undeveloped cloves and garlic for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of garlic after preparation and packaging.A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the bulbs must be:- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- practically free from pests,- practically free from damage caused by pests,- clean, practically free of any visible foreign matter,- firm,- free from damage caused by frost or sun,- free of externally visible sprouts,- free of abnormal external moisture,- free of any foreign smell and/or taste (4).The development and condition of the garlic must be such as to enable it to:- withstand transport and handling, and- arrive in satisfactory condition at the place of destination.B. Classification Garlic is classified in three classes defined below:(i) Extra ClassGarlic in this class must be of superior quality. It must be characteristic of the variety and/or commercial type (5).The bulbs must be:- intact,- regular in shape,- properly cleaned.They must be free of defects, with the exception of very slight superficial blemishes, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.The cloves must be compact.The roots of dry garlic must be cut off flush with the bulb.(ii) Class IGarlic in this class must be of good quality. It must be characteristic of the variety and/or commercial type (6).The bulbs must be:- intact,- of fairly regular shape.The following slight defects, however, may be allowed, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- slight tears in the outer skin of the bulb.Cloves must be reasonably compact.(iii) Class IIThis class includes garlic which does not qualify for inclusion in the higher classes, but satisfies the minimum requirements specified above.The following defects may be allowed, provided the garlic retains its essential characteristics as regards the quality, the keeping quality and presentation:- tears in the outer skin or missing parts of the outer skin of the bulb,- healed injuries,- slight bruises,- irregular shape,- up to three cloves missing.III. PROVISIONS CONCERNING SIZING Size is determined by the maximum diameter of the equatorial section.(i) The minimum diameter is fixed at 45 mm for garlic classified in the 'Extra` Class and 30 mm for garlic classified in Classes I and II.(ii) For garlic presented loose - with cut stems - or in bunches, the difference in diameter between the smallest and the largest bulb in the same package may not exceed:- 15 mm where the diameter of the smallest bulb is less than 40 mm,- 20 mm where the diameter of the smallest bulb is 40 mm or more.IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size are allowed in each package, or each lot where the garlic is presented loose, for produce not satisfying the requirements of the class indicated.A. Quality tolerances (i) Extra Class5 % by weight of garlic not satisfying the requirements of the class but meeting those of Class I or, exceptionally, coming within the tolerances of that class.(ii) Class I10 % by weight of garlic not satisfying the requirements of the class but meeting those of Class II or, exceptionally, coming within the tolerances of that class. Within this tolerance, not more than 1 % by weight of bulbs may have cloves with externally visible sprouts.(iii) Class II10 % by weight of garlic satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or damaged by frost or sun, or any other deterioration rendering it unfit for consumption.In addition to this tolerance, a maximum of 5 % by weight of bulbs may have cloves with externally visible sprouts.B. Size tolerances For all classes: 10 % by weight of bulbs not satisfying the requirements as regards sizing and the size indicated but conforming to the size immediately above and/or below that specified. Within this tolerance, not more than 3 % of bulbs may have a diameter smaller than the specified minimum but not less than 25 mm.V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package, or lot for produce presented in bulk, must be uniform and contain only garlic of the same origin, variety or commercial type, quality and size (if sized).The visible part of the contents of the package, or lot for produce presented loose, must be representative of the entire contents.B. Packaging With the exception of dry garlic presented in strings, which may be transported in bulk (loaded directly into a transport vehicle), garlic must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly paper or stamps, bearing trade specifications is allowed, provided the printing or labelling has been done with non-toxic ink or glue.Packages, or lots for produce presented in bulk, must be free of all foreign matter.C. Presentation Garlic must be presented as follows:(i) loose in the package, with cut stems, the length of the stem not to exceed:- 10 cm in the case of fresh and semi-dry garlic,- 3 cm in the case of dry garlic;(ii) in bunches by:- number of bulbs,- net weight.The stems must be evened off;(iii) in the case of dry and semi-dry garlic only, in strings by:- number of bulbs, there being at least six bulbs per string,- net weight.In the case of presentation in bunches or strings, each package must have uniform characteristics (number of bulbs or net weight).Irrespective of the type of presentation, the stems must be cut cleanly, as must roots in the case of dry garlic classified in the 'Extra` class.VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside.For garlic in strings transported in bulk (loaded directly into a vehicle), the particulars must appear on a document accompanying the goods, and attached in a visible position inside the transport vehicle.A. Identification Packer and/or dispatcher: Name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference 'packer and/or dispatcher (or equivalent abbreviations)` has to be indicated in close connection with the code mark.B. Nature of produce - 'Fresh garlic`, 'semi-dry garlic` or 'dry garlic` if the contents are not visible from the outside.- Name of the variety or commercial type ('white garlic`, 'pink garlic`, etc.).- 'Smoked`, where appropriate.C. Origin of produce County of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial specifications - Class- Size (if sized) expressed as minimum and maximum diameters of the bulbs.E. Official control mark (optional) (1) 'Fresh garlic` means produce with a 'green` stem and with the outer skin of the bulb still fresh.(2) 'Semi-dry garlic` means produce with the stem and the outer skin of the bulb not completely dry.(3) 'Dry garlic` means produce in which the stem, the outer skin of the bulb and the skin surrounding each clove are completely dry.(4) This provision does not preclude a specific smell and/or taste caused by smoking.(5) This provision does not preclude a different colouring resulting from smoking.